Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered May 18, 2009, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony drug offender whose prior felony conviction was a violent felony, to a term of six years, unanimously affirmed.
The court properly denied defendant’s suppression motion. In a known drug location, the police saw defendant, for no apparent reason, quickly entering and leaving a car containing other men. Defendant then placed a clear plastic bag containing a white object in his pocket, and an officer reasonably believed this object to be cocaine on the basis of his training and experience. This provided, at least, reasonable suspicion for defendant’s detention (see People v Valentine, 17 NY2d 128, 132 [1966]; People v DiMatteo, 62 AD3d 418 [1st Dept 2009]; People v Alexander, 218 AD2d 284 [1st Dept 1996], lv denied 88 NY2d 964 [1996]), even though the police did not see a transfer of money. Concur — Friedman, J.P., Moskowitz, DeGrasse, Richter and Gische, JJ.